Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered September 26, 1985, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the suppression court’s determination that his incriminating statements were voluntarily made after being fully advised of his Miranda rights is amply supported by the evidence and accordingly will not be disturbed on appeal (see, People v Armstead, 98 AD2d 726). Moreover, the court’s Sandoval ruling permitting the prosecution to cross-examine the defendant about his seven prior convictions did not constitute an abuse of discretion (see, People v Sandoval, 34 NY2d 371).
Viewing the evidence adduced at trial in a light most favorable to the People, we find that the evidence is sufficient as a matter of law to support the defendant’s conviction of the crimes charged (see, People v Lewis, 64 NY2d 1111; People v Conyers, 130 AD2d 677). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence estab*779lished the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Although we find that the admission into evidence of Richard Abagnale’s hearsay statement against the defendant was improper, the error was harmless in view of the overwhelming proof of his guilt (see, People v Crimmins, 36 NY2d 230). Niehoff, J. P., Mangano, Bracken and Eiber, JJ., concur.